Citation Nr: 1624114	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of repair of anterior cruciate ligament (ACL) tear of the right knee. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1984 to December 1992 with three months and 15 days prior active service.  He also had additional service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was previously before the Board in June 2010 and September 2011,     at which times it was remanded.  In April 2013, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued a Memorandum Decision,   which set aside the April 2013 Board decision, and remanded the matter for    further adjudication.

In April 2015, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes the issue in prior Board decisions was previously phrased as entitlement to service connection for residuals of a repair of the lateral meniscus and anterior cruciate ligament of the right knee, then as right knee ligament disorder.  However, as discussed in an August 2010 rating decision, the tear of the lateral meniscus is listed on the code sheet as service connected.  Accordingly, the Board rephrased the issue to more accurately reflect the issue presently on appeal. 


FINDING OF FACT

There are no residuals of repair of an ACL tear of the right knee.


CONCLUSION OF LAW

Residuals of repair of an ACL tear of the right knee were not incurred in or aggravated by active service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Assist and Notify 

VA's duty to notify was satisfied by letters in October 2008, May 2009, and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided VA examinations in January 1994, August 2004, September 2012, and August 2015 that were conducted to determine the nature and etiology of the Veteran's claimed right knee condition.  The Board finds that the resulting reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, described his condition and symptoms in detail, and the basis for the conclusions expressed are reasonably understood.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the April 2015 remand directives by affording the Veteran a VA examination in August 2015.  As the August 2015 VA examiner thoroughly examined the Veteran and reviewed his claims file and medical records.  In addition, the examiner specifically addressed the Board and the Court's questions and concerns as to the nature and etiology of the Veteran's claimed residuals of his torn ACL repair.  The examiner specifically noted that further testing beyond the physical examination was unnecessary and clearly and concisely stated his reasoning and rationale.  As such, no further action is necessary in this regard. See D'Aries, supra.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.

II.  Service Connection 

Laws and Governing Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As the Veteran's claimed condition is not among those listed under 38 C.F.R. § 3.309, presumptive service connection under 38 C.F.R. § 3.307 is not applicable. 

With respect to whether a condition was aggravated by service, a temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  See Verdon v. Brown, 8 Vet. App. 529 (1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Pre-service private treatment records showed that the Veteran injured his right knee playing football in December 1976.  Examination of the right knee at that time revealed no rotatory or collateral instability, but the knee lacked full extension, with pain, lateral joint line tenderness, and grade I anterior drawing.  The impression was internal derangement of the knee.  He subsequently underwent arthroscopic surgery on the right knee, plus lateral meniscectomy in February 1977.  Postoperative diagnoses included tear of the lateral meniscus right knee and a tear of the ACL right knee.  Private treatment notes dated in August 1977 showed the Veteran was getting along well, had good quadriceps muscle tone, and was discharged.  Additional private treatment notes dated in February 1979 show the Veteran's complained of discomfort and a "strange feeling" in the medial aspect of the knee, described as occasional numbness after playing basketball.  The physician noted that the right knee was perfectly stable and exhibited full, painless range of motion.  
The history portion of the Veteran's pre-enlistment examination dated in February 1981 indicated a history of right knee surgery in February 1977 for cartilage removal.  The February 1981 Air National Guard enlistment examination report showed clinical evaluation of the extremities was normal. 

On the Veteran's enlistment examination in February 1984, the Veteran's lower extremities were found abnormal.  The examiner noted a two-inch surgery scar of the right knee.  When summarizing the Veteran's defects and diagnoses, the examiner indicated that the Veteran underwent arthroscopic right knee surgery and was cleared by consultation.  On orthopedic consultation in February 1984, there was full, painless range of motion of the right knee, without laxity, tenderness, crepitus, or effusion.  The orthopedic examiner concluded that the Veteran had fully recovered from the pre-service injury and had a normally functioning right knee.  In a June 1984 treatment record, an examiner listed a provisional diagnosis of "rule out" meniscal problem or joint floater.  A June 1984 right knee x-ray report showed degenerative spurring of the intercondylar spines, with no evidence for a fracture or dislocation.  An additional June 1984 health record reflected an assessment of internal derangement of the right knee. 

The Veteran injured his right knee in February 1992 and was put on physical profile for right knee pain.  A February 1992 x-ray revealed very mild degenerative changes.  A March 1992 magnetic resonance imaging report listed an impression of vertical tear of the posterior horn of the medial meniscus and moderate joint effusion with degenerative changes of medial and lateral compartments.  He underwent arthroscopic surgery in April 1992.  An inpatient treatment record listed diagnoses of Grade IV chondromalacia patella, right knee loose body, cleavage type posterior horn lateral meniscal tear, debridement of meniscal tear and partial lateral meniscectomy, right knee debridement of chondromalacia, and removal of loose body.  A December 1992 Report of Medical History for the purpose of separation showed the Veteran marked no when asked if he had or now has a "trick" or locked knee.  It was noted that he underwent knee arthroscopy in 1978 and 1992. 

During the January 1994 VA joints examination, the Veteran indicated that he had not noticed any locking, swelling, or instability, but occasionally wore a brace on his right knee.  On physical examination, right knee range of motion was listed as flexion to 135 degrees and extension to zero degrees.  The examiner noted no instability to varus or valgus stress of the right knee and no significant anterior cruciate instability, with some medial joint line tenderness to palpation.  The examiner diagnosed history of two right knee surgeries for cartilage and ligament problems, with a negative exam.

Private treatment records dated in May 2000 reflected an impression of patellofemoral syndrome of the right knee.  VA treatment notes dated in May 2004 showed complaints of right knee pain.  A May 2004 x-ray report listed an impression of mild degenerative change of the bilateral knee, left greater than right.  In an August 2004 VA joints examination report, the examiner listed an assessment of right knee degenerative arthritis, with meniscal tear and history of lateral collateral ligament repair.  

Private treatment records from December 2007 through February 2013 document the Veteran's reports of knee pain and stiffness.  X-rays revealed well maintained spaces with unremarkable lateral and merchant views and an impression of right knee pain with internal derangement.  Range of motion testing conducted in February 2013 revealed a range of 0-140 degrees with no tenderness, welling, deformities, instability, subluxation, weakness, or atrophy.  X-rays taken in February 2013 revealed well-maintained spaces with some irregular contour of the condyles but merchant and lateral views were unremarkable. 

In the September 2012 VA examination report, the examiner diagnosed right lateral collateral ligament repair, with minimal degenerative joint disease, listing the date of diagnosis as 1992.  The Veteran indicated that he hurt his right knee playing football in 1979 and underwent surgery for the lateral collateral ligament at that time.  He reported having a second surgery for the lateral collateral ligament during service in 1992.  He complained of intermittent diffuse pain in the right knee and guarding his right knee at work, reporting that his right knee did not feel as strong as his left.  The Veteran detailed that he had worked at the post office as a distribution clerk since 1995 and was on his feet all day.  He indicated that flare-ups impacted the function of his right knee, noting that standing made the knee ache.  

On physical examination, right knee range of motion was listed as flexion to 135 degrees, with painful motion beginning at 135 degrees, and extension to zero degrees, with no objective evidence of painful motion.  The examiner noted that the right knee did not have any additional limitation in range of motion following repetitive-use testing and did not have any functional loss and/or functional impairment other than pain on motion and mild medial pain on hyperflexion.  The right knee exhibited full strength and had no instability, painful scarring, history of recurrent patellar subluxation/dislocation, x-ray evidence of patellar subluxation, or residual signs and/or symptoms due to the 1992 meniscectomy.  A September 2012 x-ray report revealed minimal degenerative joint disease of the knees.  It was noted that the Veteran's knee condition impacted his ability to work, as he had to slow down and take it easier.

After reviewing the service treatment records, the pre-service and post-service medical records, conducting a clinical examination of the right knee, and with consideration of the Veteran's statements, the VA examiner opined that it was "less likely than not" that any right knee ligament disorder was found.  In the cited rationale for why the evidence did not support a finding of a right knee ligament disorder/disability, the examiner noted the Veteran's reports of mild diffuse intermittent pain after prolonged standing at work at the post office and his surgical history of right knee surgeries prior to service and in 1992 during service.  The examiner commented that records showed an arthroscopic surgery to repair a torn lateral collateral ligament and a partial meniscectomy in 1978 and an additional arthroscopic surgery for a cartilage tear.  The examiner then highlighted the Veteran's assertions that he continued to play basketball and softball after those surgeries for another six years until 1998 when he injured his left knee playing basketball.  The examiner further commented that the Veteran reported no recent assessments of either knee, indicated that he had not seen his knee surgeon in several years, and continued to ride his bike to work and for exercise.  The examiner also drew attention to physical examination findings that were absent for laxity or focal tenderness of the right knee, as well as tenderness of the lateral right knee but showed larger calf circumference of the right knee and very good development of the lower extremities.

The August 2015 VA examination report reflects the examiner's determination that the Veteran does not suffer from any residuals of the repair of his ACL tear of the right knee.  The examiner reported that the Veteran experienced or reported flare-ups of his knee after prolonged standing which resulted in loss of motion.  Physical examination revealed flexion to 120 degrees and extension to 0 degrees.  The examiner determined that while evidence of pain was noted, it did not result in or cause functional loss.  In addition, the examiner found no objective evidence of localized tenderness or pain on palpation of the joint and no objective evidence of crepitus.  The examiner determined that the Veteran was able to perform repetitive use testing which did not result in additional functional loss.  The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare ups.  The examiner found the Veteran's muscle strength to be normal and found no evidence of muscle atrophy.  The examiner found no ankylosis and no joint instability.

After a thorough review of the Veteran's VA and private treatment records as well as the Veteran's STRs, the examiner opined that the Veteran had no residuals from the repair of his ACL tear of the right knee.  The examiner found that the ACL tear had healed completely upon the Veteran's entrance into service and that such pre-existing condition was not aggravated by his service.  The examiner found that the "Veteran suffered a right knee injury playing football on 12-1976.  The Veteran had a right knee arthrotomy/arthroscopy with partial lateral meniscus removal (cartilage removal) on 2-1977...the Veteran did have a partial lateral menisectomy performed and the operative report did document 'there is evidence of 'some shredding' of the anterior cruciate ligament from its femoral attachment.'  Final post-operative diagnosis was 1) tear lateral meniscus, 2) partial tear of the anterior cruciate ligament."  The examiner found that the Veteran's condition had fully healed and he suffered no residuals as "Dr. [W] examined the Veteran on 2-1984 (enlistment exam), and documented 'no laxity' and full recovery in his clinic note.  This indicates evidence of no worsening of the pre-existed right knee partial ACL tear."  The examiner also found that an MRI was not necessary as "the right knee exam today did not reveal any laxity, which would be consistent with ACL pathology."  The examiner found that the Veteran's ACL tear had fully healed after his surgery and that the Veteran suffered no residuals from his tear and resulting surgery.

The examiner further explained that he found "it is most probable that the pre-existing right knee partial ACL tear healed by the time of this Veteran's enlistment in the military on 2-1984.  Three evidenced [sic] based objective reports supports [sic] this examiner's rational of the healing of the pre-existed right knee partial ACL tear... 1) Dr. [W] documents no physical exam evidence of a right knee ACL partial tear on 2-1984... 2) MRI of the right knee on 3-1984, reports 'the cruciate and collateral ligaments appear intact'...3) the right knee arthroscopy diagnosis report is silent for repair of any pathology to the right knee ACL."  Ultimately, the examiner opined that the Veteran's right knee partial ACL tear was less likely than not aggravated beyond its natural progression as it was fully healed. 

Analysis

The Board finds that service connection is not warranted for residuals of repair of an ACL tear of the right knee as the preponderance of the competent probative evidence demonstrates that the Veteran does not currently have any residuals of repair of his right ACL tear nor did he ever have any residuals at any time during the appeal period from 1994 forward.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) ( holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this case, the pre-service evidence of record showed that the Veteran underwent a right knee arthroscopy after sustaining a tear of the ACL in the remote past and prior to the current appeal, but the evidence of record during the current appeal period from 1994 to the present clearly shows that there was no resulting residuals of repair of an ACL tear of the right knee.  

The Board is cognizant that post-service evidence of record reflects complaints of right knee pain and other right knee disabilities.  However, pain, without underlying pathology, is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board further highlights that service connection is in effect for two right knee disabilities, residuals of arthroscopy of the right knee, with chondromalacia patella and a lateral meniscus tear, post torn, and degenerative arthritis of the right knee.  In addition, the August 2015 VA examiner specifically found that the Veteran did not suffer from any residuals of repair of the ACL tear of his right knee, and that as a result of the physical examination, found "no laxity, which would be consistent with ACL pathology," thereby determining that not only did the Veteran have no residuals but an MRI was unnecessary.  The August 2015 VA examination report is highly probative evidence on the issue of service connection for an additional right knee disorder specifically residuals of repair of the Veteran's right knee ACL tear because the examiner provided a rationale and relied on professional training and expertise, as well as an interview and examination of the Veteran.  The examiner also reviewed the claims file, including pertinent medical history from the Veteran, as well as his lay statements, before reaching these conclusions.  In addition, there is no evidence in the record, nor has the Veteran or his attorney identified any evidence, which contradicts the findings of the August 2015 VA examiner.  In the absence of proof of residuals of repair of the Veteran's ACL tear of the right knee there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran asserts the existence of  residuals of repair of his ACL tear of the right knee.  In this regard, the Veteran's statements are competent and credible evidence as to the symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469-70.  However, to the extent that the Veteran contends that he has current residuals of repair of an ACL tear of the right knee based on the symptoms he currently experiences, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  Jandreau, 492 F.3d at 1377.  The diagnosis of residuals of repair of an ACL tear of the right knee is too complex for a layperson to proffer a competent opinion.  Id.  In addition, not only is the diagnosis of such residuals too complex but the ability to distinguish between such possible residuals and the Veteran's other service connected right knee conditions is far too complex for a layperson.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Moreover, the competent medical evidence demonstrates that residuals of repair of his ACL tear of the right knee were not found during the appeal period, and therefore, the Veteran's statements regarding the presence of these residuals are outweighed by the competent medical evidence.
 
The criteria to establish entitlement to service connection for residuals of repair of an ACL tear of the right knee have not been shown, either through medical or competent lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to residuals of repair of an ACL tear of the right knee, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for residuals of repair of anterior cruciate ligament (ACL) tear of the right knee is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


